UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DONALD WILLIS,

            Plaintiff,

       v.                                               Civil Action No. 12-01314 (CKK)

CHASE HOME FINANCE,

            Defendant.


                                MEMORANDUM OPINION
                                   (February 8, 2013)

       On August 6, 2012, Plaintiff Donald Willis (“Plaintiff”), proceeding pro se, filed this

action against Chase Home Finance, alleging that Chase Home Finance subjected him to

“predatory lending and mortgage fraud.” Compl., ECF No. [1], ¶ 1. Presently before the Court

are Plaintiff’s [13] Amended Motion to Transfer, and a [6] Motion to Dismiss, or, in the

Alternative, to Transfer Venue, filed by JPMorgan Chase Bank, N.A. (hereinafter “Defendant”),

successor by merger to Chase Home Finance. Plaintiff’s motion requests that the Court transfer

the venue of this case to the “Georgia US District Court.” Defendant’s motion seeks dismissal of

Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), or, alternatively,

transfer of venue to the United States District Court for the Northern District of Texas, Fort

Worth Division. Upon consideration of the parties’ submissions 1 and the applicable authorities,


1
  While the Court renders its decision on the record as a whole, its consideration has focused on
the following documents: Pl.’s Compl., ECF No. [1]; Pl.’s Mot. to Transfer (Amended) (“Pl.’s
Mem.”), ECF No. [13]; Def.’s Opp’n to Pl.’s Mot. to Transfer (Amended) (“Def.’s Opp’n”),
ECF No. [14]; Pl.’s Response to Dismiss Plaintiff’s Mot. to Transfer Venue (“Pl.’s Reply”), ECF
No. [16]; Def.’s Mem. in Supp. of Def.’s Mot. to Dismiss or, in the Alternative, to Transfer
Venue (“Def.’s Mem.”), ECF No. [6]; Pl.’s Response to Def.’s Mot. for Transfer and in the
Alternative to Dismiss (“Pl.’s Opp’n”), ECF No. [12]; Def.’s Reply to Pl.’s Response to Mot. to
the Court shall DENY Plaintiff’s motion to transfer venue and GRANT Defendant’s motion to

transfer venue to the United States District Court for the Northern District of Texas, Fort Worth

Division.   In light of the transfer of venue, the Court shall not address the substance of

Defendant’s motion to dismiss and shall instead DENY-WITHOUT-PREJUDICE Defendant’s

motion to dismiss so that Defendant may re-file it, if appropriate, upon transfer to the United

States District Court for the Northern District of Texas, Fort Worth Division.

                                       I. BACKGROUND

       On August 6, 2012, Plaintiff, proceeding pro se, filed this action against Chase Home

Finance, alleging that Chase Home Finance subjected him to “predatory lending and mortgage

fraud.” Compl. ¶ 1. One week later, on August 13, 2012, Plaintiff filed a [3] motion to transfer

venue, requesting that the Court transfer venue to the United States District Court for the

Northern District of Georgia pursuant to 28 U.S.C. § 1404(a). On August 16, 2012, due to the

utterly cursory nature of Plaintiff’s submissions, the Court issued an Order denying Plaintiff’s

motion to transfer without prejudice, with leave to re-file “a renewed motion providing sufficient

factual content to allow the Court to conclude that transfer is appropriate by no later than

September 12, 2012.” Order (Aug. 16, 2012), ECF No. [4], at 4. In its August 16, 2012 Order,

the Court made a concerted effort to explain how Plaintiff’s motion was lacking and to apprise

Plaintiff of the showing required to justify a transfer of venue under § 1404(a).

       On August 28, 2012, Defendant, claiming to be the successor by merger to Chase Home

Finance, served and filed the motion to dismiss or, in the alternative, to transfer venue that is

presently before this Court. Through its motion, Defendant seeks the dismissal of Plaintiff’s



Dismiss or, in the Alternative, to Transfer Venue (“Def.’s Reply”), ECF No. [15]. In an exercise
of its discretion, the Court finds that holding oral argument would not be of assistance in
rendering a decision. See LCvR 7(f).
                                                 2
Complaint in its entirety under Federal Rule of Civil Procedure 12(b)(6). In the alternative,

Defendant asks the Court to transfer this action to the United States District Court for the

Northern District of Texas, Fort Worth Division.

       Upon receipt of Defendant’s motion to dismiss, or to transfer venue, the Court, in

accordance with the instructions of the United States Court of Appeals of the District of

Columbia Circuit in Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988), advised Plaintiff that he

“must file an opposition to [Defendant’s] motion by no later than September 14, 2012” or “the

Court may treat the motion as conceded.” Order (Aug. 28, 2012), ECF No. [8], at 2. However,

on August 30, 2012, Plaintiff filed a [9] Notice of Appeal, appealing this Court’s August 16,

2012 Order—i.e., the denial without prejudice of his motion to transfer venue. The Court

subsequently issued an Order, on September 6, 2012, which found that because the Court’s

denial, without prejudice, of Plaintiff’s motion to transfer was not even a final adjudication of the

merits of Plaintiff’s attempts to transfer this case (let alone a final, appealable order), Plaintiff’s

Notice of Appeal was premature and as such, did not divest this Court of jurisdiction to proceed.

See Order (Sept. 6, 2012), ECF No. [11], at 2-3. Accordingly, the Court advised Plaintiff that he

was still expected to comply with all orders and deadlines issued by this Court, including the

deadlines for filing a renewed motion for transfer of venue and a response to Defendant’s motion

to dismiss, or, in the alternative, to transfer venue. Id. at 3. On December 21, 2012, the D.C.

Circuit dismissed Plaintiff’s appeal for lack of prosecution; the mandate issued on February 6,

2013. See Mandate, Willis v. Chase Home Finance, No. 12-7086 (D.C. Cir. Feb. 6, 2013).

       As instructed by the Court, Plaintiff filed his opposition to Defendant’s motion to dismiss

or to transfer venue on September 7, 2012, and his amended motion to transfer venue on

September 12, 2012. Unlike Plaintiff’s original motion, which specifically requested transfer to



                                                  3
the Northern District of Georgia, Plaintiff’s amended motion less precisely requests transfer to

the “Georgia US District Court.” While the Court mentions this ambiguity in order to accurately

reflect the record before it, it is ultimately immaterial to the Court’s decision to deny Plaintiff’s

amended motion to transfer because, for the reasons set forth infra Part II.A, Plaintiff has failed

to demonstrate the propriety of a transfer to any Georgia federal district court.

                                            II. DISCUSSION

       The Court will first consider the parties’ requests for transfers of venue, and since the

Court concludes that transfer to the Northern District of Texas is proper for the reasons stated

below, it need not reach the merits of Defendant’s arguments for dismissal for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). See Pub. Citizen v. U.S. District Court for

the District of Columbia, 486 F.3d 1342, 1348 (D.C. Cir. 2007) (“[C]ertain non-merits, non-

jurisdictional issues may be addressed preliminarily[.]”) (citing Sinochem Int’l Co. v. Malaysia

Int’l Shipping Corp., 549 U.S. 422, 425-26, 430-34, 127 S. Ct. 1184 (2007)). See, e.g., Spaeth v.

Michigan State Univ. College of Law, 845 F. Supp. 2d 48, 52-53 (D.D.C. 2012) (first considering

the defendants’ motions insofar as they sought severance and transfer and, finding both

appropriate, declining to address the defendant’s arguments for dismissal under Rule 12(b)(1)

and Rule 12(b)(6)); Aftab v. Gonzalez, 597 F. Supp. 2d 76, 79 (D.D.C. 2009) (granting motion to

transfer venue pursuant to 28 U.S.C. § 1404(a), obviating the need to address Defendant’s

motion to dismiss for lack of subject matter jurisdiction).

       Both parties move to transfer venue pursuant to 28 U.S.C. § 1404(a), which provides that

“[f]or the convenience of the parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been brought[.]”

Determining whether transfer is appropriate under § 1404(a) calls for a two-part inquiry. The



                                                  4
Court must first ask whether the transferee forum is one where the action “might have been

brought” originally. Id.

       Neither party specifies the venue provision on which they rely, but the Court assumes

their reliance on the general venue statute, which provides:

               Venue in general.—A civil action may be brought in—

               (1) a judicial district in which any defendant resides, if all
                   defendants are residents of the State in which the district is
                   located;

               (2) a judicial district in which a substantial part of the events or
                   omissions giving rise to the claim occurred, or a substantial
                   part of property that is the subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be
                   brought as provided in this section, any judicial district in
                   which any defendant is subject to the court's personal
                   jurisdiction with respect to such action.

       28 U.S.C. § 1391(b).

       Where a party is able to establish this threshold requirement that the transferee court lies

within a district where the action “might have been brought,” the Court must then turn to step-

two, which requires the Court to determine whether the movant has shown that the “convenience

of the parties and witnesses” and the “interest of justice” counsel in favor of transfer. 28 U.S.C.

§ 1404(a). Under § 1404(a), district courts have broad discretion to decide questions of “transfer

according to individualized, case-by-case consideration of convenience and fairness.” Reiffin v.

Microsoft Corp., 104 F. Supp. 2d 48, 50 (D.D.C. 2000) (quoting Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 27, 108 S. Ct. 2239 (1988)). In exercising this discretion, the Court

generally looks to six private interest factors (the plaintiff’s choice of forum, the defendant’s

choice of forum, whether the claim arose elsewhere, the convenience of the parties, the

convenience of the witnesses, and the ease of access to sources of proof) and three public interest


                                                 5
factors (the transferee court’s familiarity with the governing laws, the relative congestion of each

court, and the local interest in deciding local controversies at home). See Montgomery v. STG

Int’l, Inc., 532 F. Supp. 2d 29, 32-34 (D.D.C. 2008). In the end, if the balance of private and

public interests favors a transfer of venue, then the Court may order a transfer. Aftab, 597 F.

Supp. 2d at 80. Importantly, the moving party has the burden of establishing that a transfer is

proper. Omyeneho v. Allstate Ins. Co., 466 F. Supp. 2d 1, 3 (D.D.C. 2006).

       A. Plaintiff’s Amended Motion to Transfer Venue

       Preliminarily, the Court observes that the brief submitted by Plaintiff in support of his

motion is a largely incomprehensible mishmash of disjointed and plainly irrelevant legal

arguments. See, e.g., Pl.’s Mem. at 2 (referring to the case as an “appeal” and complaining that

“after being transferred to a bias [sic] trial judge this case was never properly heard” in violation

of the “due process rights of appellants”); id. at 3-4, 5-6 (reciting language from various federal

courts regarding standards for granting summary judgment, despite that no motion for summary

judgment has been filed in this case); id. at 4 (complaining that the “trial jury” did not “allow

discovery” and that “appellees” failed to provide the “appellants” with proper discovery –

despite that discovery in this case has not yet commenced). Indeed, the bulk of Plaintiff’s

submission makes not even a passing mention of the issue of transfer, and the few isolated

references thereto constitute wholly conclusory, nonsensical assertions.         See, e.g., id. at 1

(“Plaintiff was discriminated by all parties and Georgia is the right jurisdiction for this venue for

his case.”); id at 2 (“The Georgia jurisdiction is the right jurisdiction because the Court has

already establish a prior venue and jurisdiction for this case.”). The Court cannot and shall not

consider arguments that Plaintiff has failed to make discernible or to explain the applicability of

the cited authorities and legal principles to the facts of the case at hand.



                                                   6
       More critically, Plaintiff’s amended motion to transfer venue suffers from the same

dearth of factual content as his original motion. Despite that the Court went to great lengths in

its August 16, 2012 Order to explain to Plaintiff the showing he must make under § 1404(a), see

Order (Aug. 16, 2012), ECF No. [4], at 2-3, Plaintiff has failed to so much as reference any facts

about his case, or to even attempt to explain the circumstances giving rise to the allegations

contained within his Complaint. Accordingly, Plaintiff’s motion is once again devoid of the sort

of factual content which would permit the Court to conclude that the action can and should be

transferred to a Georgia federal court.

       First, Plaintiff has made no attempt to specify a basis for venue in Georgia. Rather, as

Defendant contends, and Plaintiff does not dispute on reply, Georgia appears to have no

connection to either party or to any issues raised in the Complaint. Def.’s Mem. at 7. Plaintiff

does not allege – either in the Complaint or in his briefing in support of his motion – that any of

the three sub-parts of above-referenced general venue provision, 28 U.S.C. § 1391(b), apply. To

the contrary, from what the Court can garner from Plaintiff’s pleadings, the mortgage that is the

subject of the lawsuit is for Plaintiff’s home, which appears to be located in Fort Worth, Texas.

See Compl. ¶¶ 3, 6. Further, as Defendant avers, Chase Home Finance, LLC was a limited

liability company organized under the laws of the State of Delaware, with its principal place of

business in the state of Ohio. Def.’s Mem. at 7, n.7. On May 1, 2011, Chase Home Finance,

LLC was merged with and into Defendant, JPMorgan Chase Bank, N.A. – a federally chartered

bank with its principal place of business in the State of Ohio. Id. Defendant, JPMorgan Chase

Bank, N.A., is the only surviving entity. Id.

       Second, even if Plaintiff had established that the action “might have been brought” in

Georgia – which he has not – he neglects to explain why the “convenience of the parties and



                                                7
witnesses” and the “interest of justice” counsel in favor of transfer to a Georgia federal court. 28

U.S.C. § 1404(a). His opening brief makes no mention of any public or private interest factors

that would weigh in favor of transfer to Georgia. See generally Pl.’s Mem. Instead, the only

scintilla of an argument in this regard is that “[t]here is a bevy of cases concerning the issues of

my case against the defendant which are already supported in the Georgia Jurisdiction.” Pl.’s

Mem. at 1. See also id. at 4 (curiously regurgitating language from the Seventh Circuit regarding

the factors which guide the exercise of a court’s discretion under 1404(a) and arguing only that

Plaintiff “has significant ties to Georgia the district in that all the current cases are similar”). It is

unclear to the Court whether Plaintiff here implies that, for some unexplained reason, the

substantive law governing the resolution of this dispute would be the law of Georgia, and/or

whether Plaintiff believes that Georgia’s federal courts have a unique familiarity with the

“issues” of Plaintiff’s case. In any event, Plaintiff provides neither legal nor factual support for

either proposition, and the Court itself refuses to squander additional time or resources in an

inevitably futile attempt to decipher the undecipherable.

        For the foregoing reasons, and because the Court cannot tell – neither from Plaintiff’s

motion nor his Complaint – what relationship the parties or this action have to Georgia, the Court

cannot conduct the analysis required under § 1404(a) and shall therefore deny Plaintiff’s motion

to transfer venue.




                                                    8
          B. Defendant’s Motion to Transfer Venue

          Turning to Defendant’s motion, Defendant argues that, in the event the Court declines to

dismiss Plaintiff’s case, the Court should transfer venue to the United States District Court for

the Northern District of Texas, Fort Worth Division. For the reasons set forth below, the Court

agrees.

          Regarding the threshold question of whether this action “might have been brought” in the

transferee forum, see 28 U.S.C. § 1404(a), the Court concludes that venue may permissibly lie in

the United States District Court for the Northern District of Texas, Fort Worth Division. As

mentioned supra Part II.A, although Plaintiff’s Complaint is far from a paragon of clarity, it does

indicate that the mortgage that is the subject of Plaintiff’s allegations of predatory lending and

fraud is for Plaintiff’s residence, which Plaintiff identifies elsewhere in the Complaint to be

located in Fort Worth, Texas. See Compl. ¶¶ 3, 6. As Defendant correctly contends, and

Plaintiff does not dispute, Fort Worth lies within Tarrant County, which is located in the

Northern District of Texas, Fort Worth Division. See Def.’s Mem. at 6-7. See also 28 U.S.C. §

124(a)(2). Accordingly, because “[a] civil action may be brought in … a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated,” and because the

encumbered property that appears to be the subject of Plaintiff’s suit is located in Fort Worth,

Texas, venue is proper in the United States Court for the Northern District of Texas, Fort Worth

Division.

          Having established proper venue, the Court must now consider whether the Defendant

has shown that the private interest and public interest considerations in this case counsel in favor

of transfer to the Northern District of Texas, Fort Worth Division, in furtherance of the



                                                 9
“convenience of the parties and witnesses” and the “interest of justice.” 28 U.S.C. § 1404(a).

The Court finds that Defendant has made such a showing. Regarding the private interest factors,

as Defendant accurately observes and Plaintiff does not on reply dispute, this case appears to

have no connection to the District of Columbia (or to Plaintiff’s preferred transferee forum,

Georgia), appears to be based on transactions that occurred where the Plaintiff resides – in Fort

Worth, Texas – and in connection with property located in Fort Worth, Texas; and therefore

presumably would involve evidence and witnesses located in or near Fort Worth, Texas. See

Def.’s Mem. at 8. Furthermore, while it is true that as a general matter, a plaintiff’s choice of

forum is among the foremost private interest considerations, the deference normally given to a

plaintiff’s choice of forum is “lessened when the plaintiff’s forum choice ‘lacks meaningful ties

to the controversy and [has] no particular interest in the parties or subject matter.’” S. Utah

Wilderness Alliance v. Norton, 315 F. Supp. 2d 82, 86 (D.D.C. 2004) (citing Islamic Republic of

Iran v. Boeing Co., 477 F. Supp. 142, 144 (D.C. Cir. 1979)).

       Public interest considerations likewise tip the balance in favor of a transfer to the

Northern District of Texas, Fort Worth Division. Although Plaintiff himself has neglected to

clarify the statutory or common law bases supporting his claims, he does not respond to and

therefore implicitly concedes Defendant’s logical assertion that the claims, having accrued in

Texas, are necessarily governed by the laws of the state of Texas. See Def.’s Mem. at 5, 8. This

given, the Court finds that two key public interest factors – “the transferee’s familiarity with the

governing laws” and “the local interest in deciding local controversies at home” – both counsel

in favor of transfer to the United States District Court for the Northern District of Texas, Fort

Worth Division. Montgomery, 532 F. Supp. 2d at 34.




                                                10
       For the foregoing reasons, the Court finds that Defendant has made an adequate showing

of both proper venue and that the balance of private and public interests favors a transfer to its

preferred forum. Plaintiff has failed entirely to convince this Court otherwise. To the contrary,

the brief submitted by Plaintiff in opposition to Defendant’s motion does no more than rehash –

nearly verbatim – the same unintelligible, irrelevant arguments asserted in Plaintiff’s own motion

to transfer, discussed supra Part II.A. Compare Pl.’s Opp’n with Pl.’s Mem.

       Finally, it bears mention that Plaintiff’s Complaint is nearly identical to a complaint that

he filed against Chase Home Finance, LLC and Ameriquest Mortgage Company in the United

States District Court for the Northern District of Texas, Dallas Division, on December 2, 2010 –

which complaint was transferred, sua sponte, to the Fort Worth Division (and subsequently

dismissed due to Plaintiff’s failure to pay the required filing fee). See Def.’s Mem. at 1 -2;

Def.’s Mem., Ex. 1 (Am. Compl. in Willis v. Chase Home Finance, et al., No. 3:10-CV-2450-L

(N.D. Tx. 2010) (hereinafter “Dallas Action”)); Def.’s Mem., Ex. 3 (Dec. 30, 2012 Order in

Dallas Action); Def.’s Mem., Ex. 4 (Feb. 11, 2011 Order in Willis v. Chase Home Finance, LLC

et al., No. 4:10-CV-993-Y (N.D. Tx. 2010)). Notably, as Defendant contends and the underlying

court documents reflect, the only differences of substance between that complaint and Plaintiff’s

Complaint presently before this Court are the deletion of the word “Class” from the title of

Plaintiff’s instant Complaint and the removal of Ameriquest as a defendant. Compare Def’s

Mem. at 3 & Ex. 1 (Am. Compl. in Dallas Action) with Pl.’s Compl. In deciding to transfer the

case to the Fort Worth Division, the Dallas Division reasoned that “[t]he incidents out of which

Plaintiff’s claims arose occurred in Tarrant County within the Fort Worth Division of the

Northern District of Texas, making the Fort Worth Division of the Northern District of Texas a

more convenient forum.” Def.’s Mem. at 1 & Ex. 3 (Dec. 30, 2012 Order in Dallas Action).



                                               11
While this holding is neither binding on this Court nor in any respect a determinative

consideration in view of the Court’s independent analysis set forth above, it nevertheless lends

valuable credence to a finding that the ties between the allegations in Plaintiff’s Complaint and

the Fort Worth forum are sufficiently meaningful to warrant transfer.

                                      III. CONCLUSION

       For the foregoing reasons, the Court shall DENY Plaintiff’s [13] Amended Motion to

Transfer this case to the “Georgia US District Court” and GRANT IN PART and DENY-

WITHOUT-PREJUDICE IN PART Defendant’s [6] Motion to Dismiss, or, in the Alternative,

to Transfer Venue. Specifically, the Court shall, in an exercise of its discretion under 28 U.S.C.

§ 1404(a), GRANT Defendant’s motion to transfer venue to the United States District Court for

the Northern District of Texas, Fort Worth Division. Since the Court concludes that transfer to

the Northern District of Texas, Fort Worth Division is proper, it need not address the merits of

Defendant’s motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Accordingly, the Court shall DENY-WITHOUT-PREJUDICE Defendant’s motion

to dismiss so that Defendant may re-file it, if appropriate, upon transfer to the United States

District Court for the Northern District of Texas, Fort Worth Division.

       An appropriate Order accompanies this Memorandum Opinion.



                                                    _____/s/______________________
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                               12